306 N.Y. 640 (1953)
The People of the State of New York ex rel. Louis Venosa, Appellant,
v.
Robert E. Murphy, as Warden of Auburn State Prison, Respondent.
Court of Appeals of the State of New York.
Argued October 20, 1953.
Decided November 25, 1953
Joseph F. Crecca for appellant.
Nathaniel L. Goldstein, Attorney-General (William S. Elder, Jr., Wendell P. Brown and Herman N. Harcourt of counsel), for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Order affirmed; no opinion.